Title: From George Washington to Colonel Thomas Hartley, 9 April 1777
From: Washington, George
To: Hartley, Thomas



Sir
Head quarters Morris Town. 9th April 1777

Colo. Wilkinson’s personal attachment for General Gates has induced him to be one of his Aids de Camp, & to apply for leave to resign his Command in your Batn. To this I have consented; and have now to inform you, that the general good Character of Maj. Conner (formerly Genl Armstrong’s B. Majr) has induced me to appoint him to that Vacancy: in discharge of which office I trust he will acquit himself honourably & greatly to your satisfaction—So soon as I can spare him from business he is discharging in the line of Adjutant Genl pro tempore, he will join you—This I hope will soon be; the Gentleman designed for that office being expected. I am &c.

G.W.

